In this case the appellant sued out writ of error to a judgment holding him in contempt of court for failure to obey the order of the Circuit Court.
Appeals do not lie from a judgment of commitment or of a fine for violating or refusing to comply with an order of the Court made in due course and within the jurisdiction of the Court. Miller v. Miller, 91 Fla. 82, 107 So. 251. *Page 552 
Orders of the chancellor made in the course of the hearing in determination of a contempt proceeding, but prior to a decision in the contempt proceedings on its merits, pursuant to rulenisi, are not appealable interlocutory orders or decrees within the purview of Sec. 4961 C.G.L. permitting appeals from any interlocutory order, decision, judgment or decree of the Circuit Courts of this State when sitting in Chancery. Culpepper v. Culpepper, 103 Fla. 390, 138 So. 799.
It, therefore, follows that the writ of error does not give this Court jurisdiction to review the judgment of the Circuit Court here involved.
The writ of error is quashed.
So ordered.
BROWN, C. J., WHITFIELD, and ADAMS, J. J., concur.